Exhibit 10.1

 

STRICTLY PRIVATE AND CONFIDENTIAL

 

February 10, 2019

 

 

 

Determine, Inc.

615 West Carmel Drive, Suite 100

Carmel, Indiana 46032

 

 

 

RE:

IRREVOCABLE, FIRM AND BINDING OFFER:
PURCHASE OF THE FRENCH SECURITIES

 

We refer to our recent discussions relating to the contemplated sale by
Determine, Inc. (“Seller” or “you”) of all of the issued and outstanding equity
securities of Determine SAS (the “French Securities”) to Corcentric Acquisition,
LLC (“Purchaser”, “we” or “us”). Seller and Purchaser are together referred to
as the “Parties.” Capitalized terms used in this letter agreement (this “Offer
Letter”), unless otherwise defined herein, have the meanings ascribed to them in
the Global Purchase Agreement (as defined below).

 

1.         Offer.

 

1.1

Purchaser hereby submits this Offer Letter, which constitutes an irrevocable,
firm and binding offer, in accordance with the provisions of article 1124 of the
French Civil Code, to purchase the French Securities on the terms and subject to
the conditions set forth in the Global Purchase Agreement and this Offer Letter
(the “Offer”), which Offer shall remain open and binding on Purchaser from the
date hereof until the Offer Termination Time and may be accepted by Seller at
its sole discretion and option during such period, on the terms and subject to
the conditions of this Offer Letter.

 

1.2

Seller hereby accepts the Offer as an option only; it being expressly agreed by
Purchaser that such acceptance shall not constitute, in any manner whatsoever,
an undertaking by Seller to consummate the sale of the French Securities or to
proceed with the transaction, but only an option for Seller, exercisable by it
in its sole discretion and pursuant to the terms and conditions of this Offer
Letter, to consummate the sale of the French Securities pursuant to the Global
Purchase Agreement.

 

1.3

Purchaser hereby irrevocably waives, and acknowledges and agrees that neither it
nor any of its Affiliates shall have any rights, whether on the basis of this
Offer Letter or under applicable Law or otherwise, to modify, amend, revoke,
withdraw, disclaim the unenforceability of, or terminate the Offer, except as
expressly set forth in Article 5 below. Purchaser further acknowledges that in
case of breach of its obligations pursuant to this Offer Letter, the Offer shall
be subject to specific performance (exécution forcée) in accordance with the
provisions of article 1221 of the French Civil Code, notwithstanding any
disproportion in costs that such specific performance would cause between the
Purchaser and the Seller.

 

 

--------------------------------------------------------------------------------

 

 

1.4

For the purposes of this Offer Letter, the term “Offer Termination Time” means
the time at which the Offer is terminated pursuant to Article 4 below.

 

1.5

The Parties agree that the French Securities shall constitute Transferred Assets
which shall be subject in all respects to the Global Purchase Agreement,
including, that upon the Closing, the French Securities shall be transferred to
Purchaser, pursuant to the terms and conditions of the Global Purchase
Agreement.

 

2.

Consultation Proceedings.

 

2.1

The Parties acknowledge and agree that:

 

 

(a)

the social and economic committee (Comité Social et Economique) of Determine SAS
(the “CSE”) shall be informed and consulted in accordance with French Law about
the contemplated sale of the French Securities by Seller to Purchaser (the “CSE
Consultation Proceeding”); and

 

 

(b)

Determine SAS shall either send a registered letter with acknowledgement of
receipt or submit such letter by personal hand with acknowledgement of receipt
to each of its employees (the “Employees”), informing him/her of his/her right
to make an offer to complete the contemplated transaction in accordance with the
provisions of article L. 23-10-7et seq. of the French Code de Commerce (the
“Individual Information”, together with the CSE Consultation Proceeding, the
“Consultation Proceedings”).

 

2.2

The CSE Consultation Proceeding and the Individual Information shall be deemed
completed (the “Completion of the Consultation Proceedings”) on the latest of
the following dates:

 

 

(a)

upon the delivery to Seller by the CSE of its opinion in respect of the sale of
the French Securities by Seller to Purchaser; and

 

 

(b)

in the absence of any such opinion, the date on which the CSE is deemed to have
rendered an opinion following the expiration of the period provided under
Article L. 2312-15 of the French Code du Travail

 

2.3

Seller shall, and shall cause its subsidiary to, use commercially reasonable
efforts to take such steps as are necessary or desirable to complete the
Consultation Proceedings as promptly as reasonably practicable, including by (a)
calling any necessary meetings of the CSE and (b) providing as promptly as
reasonably practicable to the CSE or the Employees the information and
documentation reasonably necessary to complete the Consultation Proceedings.

 

2.4

Purchaser shall, and shall cause its Affiliates to, cooperate with Seller and
its subsidiary in connection with the CSE Consultation Proceeding and take such
actions as are necessary or reasonably desirable to assist Seller and its
subsidiary in the completion of the CSE Consultation Proceeding as promptly as
reasonably practicable, including by (a) participating in meetings of the CSE,
when so requested and invited by Seller or its subsidiary, (b) providing in a
timely manner to Seller or its subsidiar or the CSE any information or
documentation relating to Purchaser or its Affiliates necessary or desirable in
connection with the CSE Consultation Proceeding and (c) if so requested by
Seller or the CSE, providing in a timely manner to the CSE any information,
undertaking or representation in respect of Purchaser’s or its Affiliates’
strategy in relation to the French Securities.

 

- 2 -

--------------------------------------------------------------------------------

 

 

2.5

The Parties shall reasonably consult and exchange information with each other as
to the status of and progress of the Consultation Proceedings contemplated by
this Article 2.

 

3.

Conditions to Acceptance of Offer; Acceptance.

 

3.1

The Parties hereby agree that Seller’s right to accept the Offer shall be
subject to the Completion of the Consultation Proceedings as provided in Article
2 on or before the Offer Termination Time.

 

3.2

Seller shall notify Purchaser in writing upon the satisfaction of the condition
precedent set forth in Section 3.1.

 

3.3

From the time of the satisfaction of the condition precedent set forth in
Section 3.1 and until the Offer Termination Time, Seller may accept the Offer by
providing written notice to Purchaser of such acceptance in the form attached to
this Offer Letter as Exhibit A (the “Offer Acceptance Notice”).

 

3.4

Promptly (but in any event within twenty-four (24) hours) after receipt of the
Offer Acceptance Notice, Purchaser shall countersign and return to Seller (a)
the Offer Acceptance Notice.

 

4.

Termination.

 

4.1

This Offer Letter and the Offer shall automatically terminate, lapse and cease
to be of any further force or effect automatically upon the earlier of (i) the
ten (10) Business Days following the date of Completion of the Consultation
Proceedings and (ii) the termination of that certain Asset Purchase Agreement,
by and between Corcentric, Inc., Purchaser and Seller, dated as of the date
hereof (the “Global Purchase Agreement”).

 

5.

Miscellaneous.

 

5.1

Notices. Any notice, request, instruction or other document to be given
hereunder by a Party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service
or (b) on the date of transmission if sent by or electronic mail (read receipt
requested, with confirmation not to be unreasonably withheld or delayed) on a
Business Day during or before the normal business hours of the intended
recipient, and if not so sent on such a day and at such a time, on the following
Business Day:

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

(a)

if to Seller:

 

Determine, Inc.

615 West Carmel Drive, Suite 100

Carmel, IN 46032

Attention: Kevin Grande, General Counsel

Telephone No: 

Facsimile No.: 

Email: 

 

with a copy (which shall not constitute notice) to:

 

O’Melveny & Myers LLP

Two Embarcadero Center

28th Floor

San Francisco, CA 94111

Attention: C. Brophy Christensen

Facsimile No.: (415) 984-8701

E-mail: bchristensen@omm.com

 

 

(b)

if to Purchaser:

 

Corcentric Acquisition, LLC

2651 Warrenville Road

Suite 560

Downers Grove, IL 60515

Attention: Chief Financial Officer

Telephone No: 

Facsimile No.: 

Email: 

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

1700 K Street, NW

Fifth Floor

Washington, DC 20006

Attention: Michael C. Labriola

Attention: Mark P. Holloway

Facsimile No.: (202) 973-8899

E-mail: mlabriola@wsgr.com

E-mail: mholloway@wsgr.com

 

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided

 

- 4 -

--------------------------------------------------------------------------------

 

 

5.2

Severability. If any term or other provision of this Offer Letter is declared
invalid, illegal or incapable of being enforced by any relevant jurisdiction,
all other terms and provisions of this Offer Letter shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Offer Letter is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Offer Letter so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Offer Letter are consummated as
originally contemplated to the greatest extent possible.

 

5.3

Assignment. This Offer Letter and the rights and obligations hereunder may not
be assigned by operation of Law or otherwise without the prior written consent
of the other Parties (which consent may be granted or withheld in the sole
discretion of each such Party), as the case may be, and any attempted assignment
that is not in accordance with this Section 5.3 shall be null and void ab
initio.

 

5.4

Amendment. This Offer Letter may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Party that expressly
references the Section of this Offer Letter to be amended; or (b) by a waiver in
accordance with Section 5.5.

 

5.5

Waiver. Any Party may (a) extend the time for the performance of any of the
obligations or other acts of the other Parties; (b) waive any inaccuracies in
the representations and warranties of the other Parties contained herein or in
any document delivered by the other Parties pursuant to this Offer Letter; or
(c) waive compliance with any of the agreements of the other Parties or
conditions to any such Party’s obligations contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. Notwithstanding the foregoing, no failure or
delay by any Party in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
future exercise of any other right hereunder. Any waiver of any term or
condition hereof shall not be construed as a waiver of any subsequent breach or
as a subsequent waiver of the same term or condition, or a waiver of any other
term or condition of this Offer Letter.

 

5.6

Waivers to legal provisions. The Purchaser expressly and irrevocably waives (i)
any right it may have under article 1226 of the French Civil Code to terminate
this Offer Letter, (ii) any right it may have under articles 1186 and 1187 of
the French Civil Code to claim that this Offer Letter has lapsed as a result of
any other contract contributing to the completion of the transactions
contemplated hereunder having terminated, lapsed or being ineffective for any
reason whatsoever, and (iii) any right it may have under article 1195 of the
French Civil Code and assumes any risk which may arise from any of the
unforeseeable circumstances referred to under such article.

 

5.7

No Third-Party Beneficiaries. This Offer Letter shall be binding upon and inure
solely to the benefit of, and be enforceable by, only the Parties and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to, or shall confer upon, any other Person any right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Offer Letter.

 

- 5 -

--------------------------------------------------------------------------------

 

 

5.8

Incorporation of the Exhibits. The Exhibits identified in this Offer Letter are
incorporated herein by reference and made a part hereof.

 

5.9

Governing Law; Jurisdiction; Waiver of Jury Trial. This Offer Letter shall be
governed by, and construed in accordance with, the laws of the State of
Delaware. Each Party hereby: (a) agrees that any Proceeding in connection with
or relating to this Offer Letter or any matters contemplated hereby, shall be
brought exclusively in the Delaware Court of Chancery (unless the federal courts
have exclusive jurisdiction over the matter, in which case the United States
District Court located in the City of Wilmington, Delaware); (b) consents and
submits to personal jurisdiction in connection with any such Proceeding in any
such court described in clause (a) of this Section 5.9 and to service of process
upon it in accordance with the rules and statutes governing service of process;
(c) waives to the full extent permitted by Law any objection that it may now or
hereafter have to the venue of any such Proceeding in any such court or that any
such Proceeding was brought in an inconvenient forum; (d) designates, appoints
and directs CT Corporation System as its authorized agent to receive on its
behalf service of process and documents in any Proceeding in such courts; (e)
agrees to notify the other party to this Offer Letter immediately if such agent
shall refuse to act, or be prevented from acting, as agent and, in such event,
promptly designate another agent in the State of Delaware to serve in place of
such agent and deliver to the other party written evidence of such substitute
agent’s acceptance of such designation; (f) agrees as an alternative method of
service to service of process in any such Proceeding by mailing of copies
thereof to such party at its address set forth in Section 5.1; (g) agrees that
any service made as provided herein shall be effective and binding service in
every respect; and (h) agrees that nothing herein shall affect the rights of
either party to effect service of process in any other manner permitted by Law.
EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS OFFER
LETTER OR ANY MATTERS CONTEMPLATED HEREBY AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

 

5.10

Expenses. Except as otherwise set forth herein, each Party shall bear its own
fees and expenses with respect to the transactions contemplated hereby.

 

[remainder of page intentionally left blank]

 

- 6 -

--------------------------------------------------------------------------------

 

 

  Yours faithfully,             CORCENTRIC ACQUISITION, LLC             By: /s/
Mark Joyce     Name: Mark Joyce     Its: EVP & CFO  

 

 

Countersigned on February 10, 2019, it is specified that the Offer Letter is
executed by the Seller exclusively to acknowledge its agreement on its
provisions and, in particular on certain undertakings of the Seller under
Article 2 (Consultation Proceedings) and 5 (Miscellaneous). In no event shall
such signature be construed as an acceptance of the Offer by any of the Seller.

 

 

Determine, Inc.

 

 

By: /s/ John Nolan   Name: John Nolan   Its: Chief Financial Officer and
Secretary  

 

 

 

[Signature Page to Offer Letter]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF OFFER ACCEPTANCE NOTICE

 

STRICTLY PRIVATE AND CONFIDENTIAL

 

[●], 201[●]

 

 

[Company]                         

                                            

                                            

 

 

 

RE:

IRREVOCABLE, FIRM AND BINDING OFFER:
PURCHASE OF THE FRENCH SECURITIES

 

Ladies and Gentlemen:

 

We refer to that certain Offer Letter, dated as of February 10, 2019 (the “Offer
Letter”) by and between Determine, Inc. (“Seller” or “us”) and Corcentric
Acquisition LLC (“Purchaser”). Seller and Purchaser are together referred to as
the “Parties.” Capitalized terms used in this Offer Acceptance Notice, unless
otherwise noted herein, have the meanings ascribed to them in the Offer Letter
or the Global Purchase Agreement, as applicable.

 

Please be advised that by this Offer Acceptance Notice, Seller hereby accepts
the Offer pursuant to the terms of the Offer Letter and this Offer Acceptance
Notice.

 

As set forth in the Offer Letter, Seller hereby acknowledges and agrees with
Purchaser that the French Securities shall hereafter constitute Transferred
Assets which, in each case, shall be subject in all respects to the Global
Purchase Agreement, including that, upon the Closing, the French Securities
shall be transferred to Purchaser, pursuant to the terms and conditions of the
Global Purchase Agreement.

 

Please arrange for this Offer Acceptance Notice to be duly countersigned on
behalf of Purchaser and promptly returned to us pursuant to the terms of the
Offer Letter.

 

This Offer Acceptance Notice may be executed in any number of counterparts
(including by .pdf file exchanged via email or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 

[remainder of page intentionally left blank]

 

 

 

[Exhibit A]

 

 

--------------------------------------------------------------------------------

 

 

  Yours faithfully,             Determine, Inc.                                
    By:       Name:       Its:    

 

ACKNOWLEDGED AND AGREED,

as of the date first set forth above:

 

Corcentric Acquisition, LLC

 

 

By:     Name:     Its:    

 

 

 

[Exhibit A]

 